Title: From George Washington to Major General John Sullivan, 14 February 1779
From: Washington, George
To: Sullivan, John

Dear Sir
Head Quarters Middle Brook 14 Feby 1779

While I was at Philada I recd a letter from you inclosing sundry papers taken in a prize, which I laid before Congress for their information. Your letter was mislaid by their Secretary, and I cannot therefore recollect whether there was any thing more in it than what respected the papers it inclosed.
I have since been favd with yours of the 14th ulto: If Jacksons Band consists only of three performers it will be of no use here, and was Webbs to be ordered it would create as much uneasiness as the sending for Jacksons did.
Inclosed you have Extracts from the General orders of the 7th and 12th instants directing the reinlisting for the War all Men in the Continental Army who are at present engaged for a limited time. You will be pleased to let the commanding Officers of Regiments be furnished with money in proportion to their Wants and endeavour to prevent any impositions on the public by suffering new Bounties to be paid to any who are already engaged for the War.
I am exceedingly sorry to find by a letter from General Varnum of the 29th Ulto That a spirit of Mutiny has made its appearance among the troops under your command. I am convinced this does not originate with the common Soldiers and therefore I would wish that every possible endeavour should be made use of to trace the evil to the fountain head, that the Agitators may, if discovered, be made examples. Genl Varnum informs me that he quelled the Rioters by fair Words before they had proceeded to any great lengths. This may have been prudent in the first instance, but I beg you may keep a very strict watch upon their future conduct, and if you find the least appearance of another attempt of the same kind, punish those who are the movers instantly and severely. The depreciation of our Currency and the advance of necessaries are made the ostensible reasons for these disturbances. These are evils which are felt by all, but by none less than the common soldier who is intirely fed and cheifly cloathed by the public. I have not the least doubt but if the officers are attentive to the first emotions among the Soldiers, and act with spirit and firmness upon the occasion that all tumults will subside and good order and discipline again prevail. I am &.
